DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed May 30, 2022 has been acknowledged. Claims 1-13, 15-17, and 19 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (20030052192) in view of Jordon et al. (20060059966).
Regarding claim 1, Kerr discloses a fluid injection system for dispensing a solution, said fluid injection system comprising: 
A feeder tank (108 or 130) having a product (122 or 148) to be dispensed therein; 
An inlet connection (114 or 136) for diverting fluid from a flow line (106) to a fluid nozzle means (108a or 138); 
An outlet connection (108b or 130b) for dispensing the solution into the flow line or onto a matter; 
wherein the fluid nozzle means is in communication with the feeder tank and the inlet connection (Fig. 2).
Kerr DIFFERS in that it does not disclose the fluid injection system controls a flow rate of fluid at which the fluid nozzle means introduce the fluid into the feeder tank based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed or to be dissolved in the feeder tank, and dispensing time, and wherein the fluid injection system controls a flow rate of the fluid nozzle means to satisfy the equation as claimed. Attention, however, is directed to the Jordon reference, which teaches that the concentration of a fluid solution is dependent on factors such as flow rate, amount or weight, time, solubility, and temperature (par. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Kerr reference in view of the teachings of the Jordon reference by configuring the system to injection fluid at a flow rate determined by the claimed equation because it is known to control the concentration of a fluid solution based on factors such as flow rate, amount or weight, time, solubility, and temperature.
Regarding claim 2, the system further comprising a dilution tank (104 of Kerr), wherein said dilution tank is configured to store and to dispense a diluted solution (A’ of Kerr), and wherein the dilution tank is in communication with the fluid from the flow line and the dispensed solution from the outlet connection (Fig. 2 of Kerr).
Regarding claim 3, the feeder tank and the outlet connection are positioned at a higher elevation than the flow line and/or the dilution tank (Fig. 2 of Kerr), and wherein the outlet connection is configured to dispense the solution into the flow line or onto a matter by gravity (Fig. 2 of Kerr).
Regarding claim 5, the fluid injection system further comprising one or more additional feeder tanks (130 of Kerr), wherein each feeder tank has a product (148 of Kerr) to be dispensed therein; each feeder tank is in communication with a fluid nozzle means (138 of Kerr); the fluid nozzle means of each feeder tank is in communication with an inlet connection (136 of Kerr); the fluid injection system controls each fluid nozzle means of each feeder tank to introduce the fluid into the feeder tank at a flow rate of fluid determined based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed in the feeder tank, and dispensing time, and wherein the fluid injection system controls a flow rate of the fluid nozzle means to satisfy equation:  
    PNG
    media_image1.png
    17
    126
    media_image1.png
    Greyscale
 wherein, F is the flow rate of the fluid nozzle means; W is weight of the product in the feeder tank; T is dispensing time; and S is solubility of the product at the temperature of the fluid in the feeder tank (see rejection of claim 1 above).
Regarding claim 6, the system further comprising a control panel (automated equipment; par. 0043 and 0053 of Kerr) programmed to 3control, adjust, regulate and/or monitor flow rate of fluid nozzle means and/or to control, adjust, regulate and/or monitor dispensing or duration of dispensing of the solution, the diluted solution, and/or the fluid from the flow line (par. 0043 and 0053 of Kerr).
Regarding claim 8, Kerr as modified by Jordon further discloses a method for dispensing a solution, said method comprising injecting fluid (A of Kerr) into a feeder tank (102 of Kerr) having a product (122 of Kerr) to be dispensed, wherein said fluid is injected at a flow rate of fluid determined based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed or to be dissolved in the feeder tank, and dispensing time, the dispensing time being a period of supplying the solution in the feeder tank to an outside of the feeder tank and wherein the flow rate is determined by equation: 
    PNG
    media_image2.png
    17
    132
    media_image2.png
    Greyscale
 wherein, F is the flow rate of the fluid nozzle means; W is weight of the product in the feeder tank; T is dispensing time; and S is solubility of the product at the temperature of the fluid in the feeder tank (see the rejection of claim 1 above).
Regarding claim 9, the fluid is injected into the feeder tank by fluid nozzle means (116a of Kerr).
Regarding claim 10, the method further comprises controlling, monitoring and/or adjusting the fluid nozzle means before and/or during the dispensing time in order to inject the fluid at the determined flow rate according to claim (par. 0043 and 0053 of Kerr).
Regarding claim 11, the fluid is introduced into the feeder tank in a continuous manner at the determined flow rate (par. 0049 of Kerr).
Regarding claim 12, said method comprising injecting a fluid into one or more additional feeder tanks (104 of Kerr) having different products therein (148 of Kerr), wherein the flow rate of the fluid injected into each tank is determined based upon characteristics comprising solubility of a product at a temperature of the fluid in the feeder tank, weight of the product to be dispensed or to be dissolved in the feeder tank, and dispensing time, the dispensing time being a period of supplying the solution in the feeder tank to an outside of the feeder tank and wherein the flow rate is determined by equation: 
    PNG
    media_image3.png
    17
    133
    media_image3.png
    Greyscale
 wherein, F is the flow rate of the fluid nozzle means; W is weight of the product in the feeder tank; T is dispensing time; and S is solubility of the product at the temperature of the fluid in the feeder tank (see rejection of claim 1 above).
Regarding claim 13, the modified Kerr discloses the method according to claim 8 for fertigation and/or irrigation (par. 0001 of Kerr).
Regarding claims 16, 17, and 19, the product is a solid fertilizer (122 of Kerr; par. 0041 of Kerr) and/or the fluid is water (A of Kerr; par. 0042 of Kerr).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Jordon et al. as applied to claim 6 above, and further in view of Resch (DE102009026233).
Regarding claim 7, Kerr DIFFERS in that it does not disclose sensing means as claimed. Attention, however, is directed to the Resch reference, which discloses a system comprising at least one sensing means (18, 20, and 22) designed to detect at least one factor comprising solubility of the product, weight of the product, concentration of the solution, concentration of diluted solution, flow rate, fluid level in the irrigation field, a temperature of the fluid, a temperature of the solution, an electric conductivity of the solution or diluted solution, and any combination thereof (par. 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kerr reference in view of the teachings of the Resch reference by employing sensing means for the purpose of monitoring and controlling the concentration of the solution.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr in view of Jordon et al. as applied to claim 1 above, and further in view of Dickey, Jr. et al.  (3129172).
Regarding claim 15, the modified Kerr DIFFERS in that it does not disclose the system further comprising an injector, wherein the injector is designed such that the outlet 5connection is communicated with a main flow line and to cause a negative pressure that sucks a solution to be flowed from the outlet connection to the main flow line. Attention, however, is directed to the Dickey reference, which discloses an injector (31), wherein the injector is designed such that an (11) outlet 5connection is communicated with a main flow line (indicated by the single arrow flowing into 31 in Fig. 3) and to cause a negative pressure that sucks a solution to be flowed from the outlet connection to the main flow line (col. 2, lines 43-70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kerr reference in view of the teachings of the Dickey reference by employing an injector for the purpose of facilitating the flow of solution into the main flow line.
Allowable Subject Matter
Claim 4 is allowed.
Response to Arguments
Applicant's arguments filed May 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that par. 0045 of Kerr discloses that the outlet valve, 146, is essential to prevent the exit of pure liquid product. This argument is not persuasive because par. 0045 of Kerr does not disclose that the outlet valve is essential for preventing the exit of pure liquid product. Instead, par. 0045 of Kerr discloses that the outlet valve is used to regulate the flow of liquid A’ to achieve a desired saturation level. More specifically, par. 0045 states “The exiting fluids A' from the container 130 pass back into the pipe 106 and can be regulated by the outlet 144 and valve 146. The valve 146 limits the flows from the container 130, so that the liquid substances 148 in the container are combined to form the fluids A' saturated as desired.”
Applicant further argues that par. 0047 of Kerr discloses that the inlet valve, 142, is essential in determining the dilution of product 148 in flow A’ and must be able to close to prevent overflow in container 130. This is not persuasive because it is not disclosed in par. 0047 of Kerr. Instead, par. 0047 of Kerr discloses “The inlet pipe portion 140 feeds the container 130 from the fluids A in the pipe 106, as such feed is regulatable by the valve 142 of the portion 140.”
Applicant further argues that the flow at the inlet, controlled by valve 142, is always influenced by and should depend on the flow at the outlet set by valve 146. This  argument in not persuasive since it is based on alleged disclosures that are not included in the Kerr reference as noted above.
Applicant further argues that par. 0047 of Kerr discloses the principle of operation is to open valve 142 for a predetermined amount of time, then close valve 142 to allow for mixing, then open valve 146. This is not persuasive because it is not disclosed in par. 0047 of Kerr. Instead par. 0047 of Kerr discloses “The inlet pipe portion 140 feeds the container 130 from the fluids A in the pipe 106, as such feed is regulatable by the valve 142 of the portion 140. The fluids A travel upward through the inlet spray pipe 136 and exit the pipe 136 into the container 130 through the affixed sprayer fixture 138. The sprayingly dispersed fluids A mix with the substances 148 in the container 148. Mixed fluids A' flow out of the container and back into the pipe 106 through the extension pipe 144 as regulated by the outlet valve 146.”
Applicant’s argument that par. 0045 to 0047 of Kerr discloses the parameters of importance in the operation are the batch total volume of A flowing in, the volume of product 148, the time allowed for mixing and the volume A’ dispensed is not persuasive because par. 0045 to 0047 does not contain the alleged disclosure. Therefore, applicant’s argument that modifying the Kerr reference by controlling the flow rate at the inlet based on the weight of the product in the feeder tank, dispensing time and solubility of the product would conflict with the parameters which Kerr teaches and change the principle of operation of Kerr is not persuasive.
Applicant’s argument that Jordon fails to teach or suggest the relationships recited in the claims is not persuasive. In par. 0044, Jordon states (emphasis added by examiner) “In general, the set concentration and/or predetermined amount of time may depend upon one or more of the following factors: system application, total amount of controlled release fertilizer present in the system, water flow rate through the system, size distribution makeup of the granules, solubility characteristics of the granules, water temperature, dissolved mineral content of the water, optimization of the system, environmental factors, and the like.” Referring more specifically to claim 8 of the current application, par. 0044 of Jordon teaches a flow rate of fluid (“water flow rate through the system”) determined based upon characteristics comprising solubility of the product at a temperature of the fluid in the feeder tank (“solubility characteristics of the granules, water temperature”), weight of the product to be dispensed or to be dissolved in the feeder tank (“total amount of controlled release fertilizer present in the system”), and dispensing time (flow rate is inherently a function of time; for example, liters per second or kilograms per second). The claimed equation, F = (W) / (T x S), is merely a mathematical expression of the above relationships.
Applicant’s argument that there is no influence of the total weight of product because the fluid will not contact the majority of the product is not persuasive because total weight and contacting a majority of the product are not recited in the rejected claims and applicant has not provided evidence that the fluid will not contact the majority of the product.
Applicant’s argument that there is no likelihood of success is not persuasive because it is not supported by any evidence.
Applicant’s argument that modifying Kerr would require moving the inlet to the top of the container is not persuasive because it is not supported by any evidence.
Applicant’s argument that Jordon does not involve the control of the flow rate is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kerr teaches regulating the flow of fluid (par. 0045-0047) and Jordon teaches the known relationship between flow rate and the other variables (par. 0044). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754